Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6 – 13 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novlan et al. (US 2016/0295624 A1).
Regarding claim 1, Novlan teaches a service transmission method, comprising: selecting, by a terminal device (paragraph 47: UE), a direct link transmission resource from a first transmission resource set corresponding to radio resource information (paragraph 47: a UE may select resource pool(s) to use for a V2X communication with another UE using resource selection criteria); and transmitting, by the terminal device, service data on the direct link transmission resource by using a first transmission characteristic, wherein the first transmission characteristic is a transmission characteristic supported by transmission characteristic information corresponding to the radio resource information (paragraph 47: a UE may select resource pool(s) to use for a V2X communication with another UE using resource selection criteria. For example, without limitation, the resource selection criteria can include geographical location information of the second UE, a size of resource pool, a vehicular (such as the first and/or second UE) speed, a type of traffic (such as control and data message) including periodic and aperiodic traffic, a transmission type or priority, a device or group ID, etc.).
Regarding claims 2 and 11, Novlan teaches the method according to claim 1, wherein the method further comprises: obtaining, by the terminal device, first configuration information, wherein the first configuration information comprises the radio resource information and the transmission characteristic information corresponding to the radio resource information (paragraph 100: Multiple resource pools may be configured using independent bitmaps with different support lengths and periodicities for different traffic types (such as V2V/D2D or periodic/event-triggered) and the (re)configuration of the parameters may be performed using the same or different higher-layer control message).
Regarding claims 3 and 12, Novlan teaches the method according to claim 2, wherein the radio resource information is a first transmission carrier frequency identifier, the first configuration information comprises the first transmission carrier frequency identifier and transmission characteristic information corresponding to the first transmission carrier frequency identifier (paragraph 137: In yet another example the scrambling code or ID used may implicitly indicate the geographical information (such as vehicles traveling in direction y utilize scrambling ID Y, while vehicles traveling in direction x utilize scrambling ID X). In another example the time/frequency resource assignment used to transmit the physical channel/message containing the geographical information may be used to implicitly indicate geographical information (such as vehicles traveling in direction y utilize time/frequency resource pool subset Y, while vehicles traveling in direction x utilize time/frequency resource pool subset X). Also described in paragraph 199), and before the selecting, by the terminal device, the direct link transmission resource from the first transmission resource set corresponding to the radio resource information, the method further comprises: determining, by the terminal device based on the first transmission carrier frequency identifier, a transmission resource pool used by the terminal device on the first transmission carrier frequency corresponding to the first transmission carrier frequency identifier, and determining, by the terminal device, direct link transmission resources in the used transmission resource pool as the first transmission resource set corresponding to the radio resource information (paragraph 137: In another example the time/frequency resource assignment used to transmit the physical channel/message containing the geographical information may be used to implicitly indicate geographical information (such as vehicles traveling in direction y utilize time/frequency resource pool subset Y, while vehicles traveling in direction x utilize time/frequency resource pool subset X); Also described in paragraph 68; and paragraph 123: the multiple frequency FDM/TDM resource pools 1100 comprise pool types).
Regarding claims 4 and 13, Novlan teaches the method according to claim 2, wherein the radio resource information is a first transmission resource pool identifier, the first configuration information comprises the first transmission resource pool identifier and transmission characteristic information corresponding to the first transmission resource pool identifier (paragraph 137: In another example the time/frequency resource assignment used to transmit the physical channel/message containing the geographical information may be used to implicitly indicate geographical information (such as vehicles traveling in direction y utilize time/frequency resource pool subset Y, while vehicles traveling in direction x utilize time/frequency resource pool subset X); Also described in paragraph 68; and paragraph 123: the multiple frequency FDM/TDM resource pools 1100 comprise pool types), and before the selecting, by the terminal device, the direct link transmission resource from the first transmission resource set corresponding to the radio resource information, the method comprises: determining, by the terminal device based on the first transmission resource pool identifier, a transmission resource pool corresponding to the first transmission resource pool identifier on a first transmission carrier frequency, and determining available direct link transmission resources on the transmission resource pool corresponding to the first transmission resource pool identifier as the first transmission resource set corresponding to the radio resource information (paragraph 47: resource selection is a selection of available resources or resource pool(s). Also described in paragraph 126: available D2D data subframes within a configured data pool).
Regarding claims 6 and 16, Novlan teaches the method according to claim 2, wherein the first transmission characteristic is transmit diversity, and transmission characteristic information corresponding to the first transmission characteristic comprises one or more types of the following information: second indication information, wherein the second indication information indicates that the transmit diversity is supported (paragraph 47: a UE may select resource pool(s) to use for a V2X communication with another UE using resource selection criteria. For example, without limitation, the resource selection criteria can include geographical location information of the second UE, a size of resource pool, a vehicular (such as the first and/or second UE) speed, a type of traffic (such as control and data message) including periodic and aperiodic traffic, a transmission type or priority, a device or group ID, etc.).
Regarding claims 7 and 17, Novlan teaches the method according to claim 2, wherein the method further comprises: obtaining, by the terminal device, a first identifier corresponding to at least one of the radio resource information or the transmission characteristic information, wherein the first identifier is corresponding to a parameter value or parameter values of one or more first parameters of the service data, and the one or more first parameters comprise one or more of a quality of service (QoS) identifier (paragraph 78 and 83: QoS requirements), and the method further comprises: determining, by the terminal device, a second identifier corresponding to the service data, wherein the second identifier is corresponding to the parameter value or parameter values of one or more first parameters of the service data (paragraph 100: Multiple resource pools may be configured using independent bitmaps with different support lengths and periodicities for different traffic types (such as V2V/D2D or periodic/event-triggered) and the (re)configuration of the parameters may be performed using the same or different higher-layer control message. One benefit of this overlapping pool configuration is to provide priority for one type of traffic (such as different allocations depending on message size, priority, or periodicity…); and when the terminal device determines that a parameter value of a first parameter corresponding to the second identifier is the same as a parameter value of a first parameter corresponding to the first identifier, determining, by the terminal device, to transmit the service data by using the first transmission characteristic (paragraph 100: Multiple resource pools may be configured using independent bitmaps with different support lengths and periodicities for different traffic types (such as V2V/D2D or periodic/event-triggered) and the (re)configuration of the parameters may be performed using the same or different higher-layer control message. One benefit of this overlapping pool configuration is to provide priority for one type of traffic (such as different allocations depending on message size, priority, or periodicity…).
Regarding claims 8 and 18, Novlan teaches the method according to claim 2, wherein the method further comprises: obtaining, by the terminal device, a first threshold corresponding to at least one of the radio resource information or the transmission characteristic information, wherein the first threshold is corresponding to a threshold or thresholds of one or more first parameters of the service data (paragraph 117: maximum and minimum thresholds), and the one or more first parameters comprise one or more of a service type identifier, a proximity service per-packet priority (PPPP), a quality of service (QoS) identifier, a reliability identifier, a bearer identifier, a delay identifier, or a transmission rate identifier (paragraphs 102: traffic/type priority; energy, paragraph 103: signal strength; paragraph 117: maximum and minimum thresholds may be indicated to the V2V UE and/or may be fixed based on a message type or other characteristics such as the velocity/location of the UE); and the method further comprises: determining, by the terminal device, a second identifier corresponding to the service data, wherein the second identifier is corresponding to a parameter value or parameter values of one or more first parameters of the service data (paragraphs 102: traffic/type priority; energy, paragraph 103: signal strength; paragraph 117: maximum and minimum thresholds may be indicated to the V2V UE and/or may be fixed based on a message type or other characteristics such as the velocity/location of the UE); and determining, by the terminal device based on a relationship between the first threshold and the parameter value or parameter values of one or more first parameters corresponding to the second identifier, to transmit the service data by using the first transmission characteristic (paragraphs 102: traffic/type priority; energy, paragraph 103: signal strength; paragraph 117: maximum and minimum thresholds may be indicated to the V2V UE and/or may be fixed based on a message type or other characteristics such as the velocity/location of the UE).
Regarding claims 9 and 19, Novlan teaches the method according to claim 2, wherein the method further comprises: obtaining, by the terminal device, a congestion degree threshold corresponding to at least one of the radio resource information or the transmission characteristic information (paragraph 87: Thus an implicit coordination (such as carrier sensing) and/or explicit coordination (such as sensing based on scheduling assignment transmission) would be required to prevent collisions and mitigate interference. Also paragraphs 83, 102, 117); and the method further comprises: determining, by the terminal device based on a relationship between a congestion degree of a transmission resource pool used by the terminal device and the congestion degree threshold, to transmit the service data by using the first transmission characteristic; or determining, by the terminal device based on a relationship between a congestion degree of a transmission carrier frequency used by the terminal device and the congestion degree threshold, to transmit the service data by using the first transmission characteristic (paragraph 87: Thus an implicit coordination (such as carrier sensing) and/or explicit coordination (such as sensing based on scheduling assignment transmission) would be required to prevent collisions and mitigate interference. Also paragraphs 83, 102, 117).
Regarding claim 10, Novlan teaches the same limitations described above in the rejection of claim 1. Novlan further teaches at least one processor (Fig. 3: 340), and a transmitter (310).
Regarding claim 20, Novlan teaches the same limitations described above in the rejection of claim 1. Novlan further teaches non-transitory computer readable storage medium, wherein the computer readable storage medium stores a computer program or an instruction, and the computer program or the instruction, when executed, causes a computing device to perform operations (paragraph 9: A non-transitory computer readable medium includes media where data can be permanently stored and media where data can be stored and later overwritten, such as a rewritable optical disc or an erasable memory device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (US 2016/0295624 A1) in view of Gulati et al. (US 2018/0324010 A1).
Regarding claims 5 and 15, Novlan teaches the method according to claim 2, but fails to explicitly disclose wherein the first transmission characteristic is using a second modulation and coding scheme (MCS) index table, transmission characteristic information corresponding to the first transmission characteristic comprises one or more of a second minimum MCS index and a second maximum MCS index that are used by the terminal device, and the second MCS index table is an MCS index table of supporting 64 quadrature amplitude modulation (QAM) on the direct link transmission resource; and the transmitting, by the terminal device, the service data on the direct link transmission resource by using the first transmission characteristic comprises: selecting, by the terminal device, a first MCS for the service data in the second MCS index table based on at least one of the second minimum MCS index or the second maximum MCS index; and transmitting, by the terminal device, the service data on the direct link transmission resource by using the first MCS, and adding second MCS index table indication information and an index corresponding to the first MCS to corresponding direct link control information.
However, Gulati teaches wherein the first transmission characteristic is using a second modulation and coding scheme (MCS) index table, transmission characteristic information corresponding to the first transmission characteristic comprises one or more of a second minimum MCS index and a second maximum MCS index that are used by the terminal device (paragraphs 41-42: The module for management of MCS tables and MCS limits 230 may include an MCS table selector 234 for selecting an MCS table from a set of MCS tables to use for communication over the V2X sidelink 212. The first device 204 may send an indication of the selected MCS table to the second device 206 via a transceiver 236. The module for management of MCS tables and MCS limits 232 may manage MCS tables and corresponding limits 238 that the second device 206 receives from the first device 204 and/or the TRP 202. For example, the first device 204 may identify which MCS table is to be to used and the TRP 202 may provide a set of minimum and maximum values (e.g., a set of at least one minimum value and at least one maximum value) to be used for different MCS tables), and the second MCS index table is an MCS index table of supporting 64 quadrature amplitude modulation (QAM) on the direct link transmission resource (paragraph 46: it may be seen that 64 QAM is now designated for MCS Indices 18, 19, and 20 in Table 3. Also described in paragraph 93); and the transmitting, by the terminal device, the service data on the direct link transmission resource by using the first transmission characteristic comprises: selecting, by the terminal device, a first MCS for the service data in the second MCS index table based on at least one of the second minimum MCS index or the second maximum MCS index (paragraphs 41-42: The module for management of MCS tables and MCS limits 230 may include an MCS table selector 234 for selecting an MCS table from a set of MCS tables to use for communication over the V2X sidelink 212. The first device 204 may send an indication of the selected MCS table to the second device 206 via a transceiver 236. The module for management of MCS tables and MCS limits 232 may manage MCS tables and corresponding limits 238 that the second device 206 receives from the first device 204 and/or the TRP 202. For example, the first device 204 may identify which MCS table is to be to used and the TRP 202 may provide a set of minimum and maximum values (e.g., a set of at least one minimum value and at least one maximum value) to be used for different MCS tables); and transmitting, by the terminal device, the service data on the direct link transmission resource by using the first MCS, and adding second MCS index table indication information and an index corresponding to the first MCS to corresponding direct link control information (paragraph 46: The disclosure relates in some aspects to using an additional MCS table such that a device can switch from 16 QAM to 64 QAM under certain conditions. Also described in paragraph 42).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Novlan’s method by incorporating the teachings of Gulati, for the purpose of maximizing wireless communication performance (paragraph 4).
Regarding claim 14, Novlan teaches the apparatus according to claim 11, but fails to explicitly disclose wherein the first transmission characteristic is 64 quadrature amplitude modulation, and transmission characteristic information corresponding to the first transmission characteristic comprises one or more types of the following information: first indication information, wherein the first indication information indicates that 64QAM is supported; first modulation and coding scheme (MCS) configuration information, wherein the first MCS configuration information comprises configuration information of supporting 64QAM.
However, Gulati teaches wherein the first transmission characteristic is 64 quadrature amplitude modulation (QAM) (paragraph 92: 64 QAM), and transmission characteristic information corresponding to the first transmission characteristic comprises one or more types of the following information: first indication information, wherein the first indication information indicates that 64QAM is supported (paragraph 92: the second MCS table may support up to 64 QAM.); first modulation and coding scheme (MCS) configuration information, wherein the first MCS configuration information comprises configuration information of supporting 64QAM (paragraph 92: the second MCS table may support up to 64 QAM.). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Novlan’s method by incorporating the teachings of Gulati, for the purpose of maximizing wireless communication performance (paragraph 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462